DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s Representative Carl Reed on 07/15/2022.

	Please amend the claims as follows:
1. (Currently amended) A three-dimensional shaped object manufacturing device, comprising:
	a shaping table;
	a supply unit configured to reciprocate with respect to the shaping table and including a first supply portion and a second supply portion configured to supply powder, a first roller and a second roller configured to form a powder layer on the shaping table using the powder, and at least one head configured to discharge a liquid containing a binder to a shaping region of the three-dimensional shaped object on the powder layer;
	a layer forming and moving portion configured to move the first roller and the second roller in an approaching or separating direction that is a direction approaching or separating from the shaping table, wherein the layer forming and moving portion comprises a first rotation shaft attached to the first roller, the first rotation shaft attached with a first rod-shaped swing portion configured to swing with respect to a first swing shaft,
and
	a control unit configured to control the layer forming and moving portion, the unit, and the shaping table, wherein 
	the unit includes the first supply portion, the first layer forming portion, the head, the second layer forming portion, and the second supply portion in an order from a head
side in a forward direction in a reciprocating direction of the unit, and 
		the control unit is configured to perform[[s]] control to,
		when moving the unit in the forward direction when shaping the three-dimensional shaped object, supply the powder from the first supply portion, form the powder layer on the shaping table using the powder by the first layer forming portion, discharge the liquid to the shaping region from the head, and move the second layer forming portion in a direction separating from the shaping table before the second layer forming portion faces the shaping region, and
		when moving the unit in a backward direction in the reciprocating direction when shaping the three-dimensional shaped object, supply the powder from the second supply portion, form the powder layer on the shaping table using the powder by the second layer forming portion, discharge the liquid to the shaping region from the head, and move the first layer forming portion in the direction separating from the shaping table before the first layer forming portion faces the shaping region.

3. (Currently amended) The three-dimensional shaped object manufacturing device according to claim 2, wherein
	the head includes a first head and a second head,
	the first head is disposed between the first roller and the second roller in the reciprocating direction,
	a distance between the first head and the first roller in the reciprocating direction is shorter than a distance between the first head and the second roller,
	the second head is disposed between the first roller and the second roller in the reciprocating direction,
	a distance between the second head and the second roller in the reciprocating direction is shorter than a distance between the second head and the first roller, and
	the energy applying portion is provided between the first head and the second head in the reciprocating direction.

Claims 5-6. (canceled).

7. (Currently amended) The three-dimensional shaped object manufacturing device according to claim 1, wherein
the 
the control unit configured to,
when moving the unit in the forward direction when shaping the three-dimensional shaped object, rotates the first roller
when moving the unit in the backward direction when shaping the three-dimensional shaped object, rotates the second roller

8. (Currently amended) The three-dimensional shaped object manufacturing device according to claim 1, wherein
an interval between the first rollerroller

Reasons for Allowance
Claims 1-4 and 7-8 are allowed because the prior art fails to teach or suggest two rollers 6 each comprising comprises a rotation shaft 6a attached to the roller, the rotation shaft attached with a rod-shaped swing portion 7 configured to swing with respect to a swing shaft 7a.  This is shown in Figure 1:

    PNG
    media_image1.png
    494
    490
    media_image1.png
    Greyscale

This allows the supply unit 8 to move back and forth/reciprocate in small-scale 3D prints, while increasing production with less risk that recoater/blade/roller will damage the 3D printed object because only the roller moves up and down to yield a reduced roller movement load (Spec. paras. 0003-05, 0059).  The closest prior art teaches the same configuration of roller/recoater, binder dispenser/jet, and powder dispensers on Figure 1, but fails to teach or suggest the claimed roller configuration (US 20190061237; US20210245439).  Other prior art teaches multiple powder dispensers/hoppers, spreaders/rollers, lamps/heaters and binder jets/dispensers, but fails to teach or suggest the claimed roller configuration (US 20200346404; US 20170072644; US 20160318251; US 20170189963; US 20200101663).  Although prior art teaches pivoting rollers, yet these are to lay down foil feeds or to clean rollers (US 20170157841; US 20190240909).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4 and 7-8 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743